Exhibit 10.27

EQUITY INCENTIVE AWARD PLAN FOR

DIRECTORS OF REYNOLDS AMERICAN INC.

(Amended and Restated Effective February 2, 2012)

Reynolds American Inc., a North Carolina corporation, hereby adopts this Equity
Incentive Award Plan for Directors of Reynolds American Inc. (amended and
restated effective February 2, 2012). The Plan is an amendment, restatement and
continuation of the Amended and Restated Equity Incentive Award Plan for
Directors of R.J. Reynolds Tobacco Holdings, Inc. and Subsidiaries. The purposes
of this Plan are as follows:

(1) To further the growth, development and financial success of the Company by
providing additional incentives to its Directors by assisting them to become
owners of capital stock of the Company and thus to benefit directly from its
growth, development and financial success.

(2) To enable the Company to obtain and retain the services of the type of
Directors considered essential to the long-term success of the Company by
providing and offering them an opportunity to become owners of capital stock of
the Company.

ARTICLE I

DEFINITIONS

Section 1.1 General

Whenever the following terms are used in this Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary.

Section 1.2 Affiliate

“Affiliate” of any person shall mean another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

Section 1.3 BAT

“BAT” shall mean, collectively, British American Tobacco, p.l.c., a public
limited company incorporated under the laws of England and Wales, and its
Affiliates.

Section 1.4 Board

“Board” shall mean the Board of Directors of the Company.

Section 1.5 Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

Section 1.6 Committee

“Committee” shall mean the Corporate Governance and Nominating Committee of the
Board.

Section 1.7 Common Stock

“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Company.

Section 1.8 Company

“Company” shall mean Reynolds American Inc., a North Carolina corporation.

Section 1.9 Director

“Director” shall mean a member of the Board.

Section 1.10 Eligible Director

“Eligible Director” shall mean a Director who qualifies as “independent” in
accordance with Rule 303A.02 of the New York Stock Exchange listing standards,
as such rule may be amended, supplemented or replaced from time to time;
provided, however, that the Non-Executive Chairman shall be an Eligible
Director, and provided further, that no “Investor Director” who is not an
“Independent Director,” as such terms are defined in the Governance Agreement
(as defined in Section 8.3(c)(i) of this Plan), shall be an “Eligible Director.”

Section 1.11 Grant

“Grant” shall mean an award made to a Participant pursuant to the Plan.

Section 1.12 Non-Executive Chairman

“Non-Executive Chairman” shall mean the Non-Executive Chairman of the Board.

Section 1.13 Option

“Option” shall mean an option granted under the Plan to purchase Common Stock.

Section 1.14 Option Price

“Option Price” shall have the meaning given in Section 4.2.

Section 1.15 Optionee

“Optionee” shall mean a Director to whom an Option is granted under the Plan.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.16 Participant

“Participant” shall mean a Director to whom a Grant has been made.

Section 1.17 Plan

“Plan” shall mean the Equity Incentive Award Plan for Directors of Reynolds
American Inc.

Section 1.18 Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.19 Stock Award

“Stock Award” shall mean the annual award, either in the form of deferred stock
units or shares of Common Stock, made pursuant to Article VI.

Section 1.20 Subsidiary

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations, or if each group of
commonly controlled corporations, other than the last corporation in an unbroken
chain then owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

ARTICLE II

SHARES SUBJECT TO PLAN

Section 2.1 Shares Subject to Plan

The shares of stock subject to Grant shall be shares of Common Stock. The
aggregate number of shares of Common Stock which are available for Grants under
the Plan shall not exceed 2,000,000. [Note: the number of shares of Common Stock
available for grants increased as a result of the Company’s two-for-one stock
split on August 14, 2006, and its two-for-one stock split on November 15, 2010.]
Shares of Common Stock related to Grants that are forfeited, terminated,
canceled, expire unexercised, settled in cash in lieu of stock or in such manner
that all or some of the shares of Common Stock covered by a Grant are not issued
to a Participant, shall immediately become available for Grants.

ARTICLE III

GRANTING OF OPTIONS

Section 3.1 Eligibility

Any Eligible Director shall be eligible to be granted Options as set forth in
this Article III.

 

- 3 -



--------------------------------------------------------------------------------

Section 3.2 Granting of Options to Directors

Options may be granted at any time and solely in the discretion of the Committee
to each Eligible Director elected to serve on the Board. Such Options shall be
subject to the terms and conditions set forth in Article IV.

ARTICLE IV

TERMS OF OPTIONS FOR DIRECTORS

Section 4.1 Option Agreement

A grant of Options to Eligible Directors shall be evidenced by a Stock Option
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company and which shall incorporate the terms and conditions of this Article
IV and such other terms and conditions as the Committee shall determine,
consistent with the Plan.

Section 4.2 Option Price

The exercise price of each share of Common Stock subject to an Option granted
pursuant to Section 3.2 shall be the final closing price of a share of Common
Stock (as reported on the New York Stock Exchange consolidated tape) on the date
of grant.

Section 4.3 Commencement of Exercisability

Options granted pursuant to Section 3.2 shall not be exercisable prior to six
(6) months after the date of grant, and thereafter shall be exercisable in full,
subject to applicable securities regulations.

Section 4.4 Expiration of Option

The Option shall expire and may not be exercised to any extent after the
expiration of ten (10) years from the date the Option was granted.

ARTICLE V

EXERCISE OF OPTIONS

Section 5.1 Persons Eligible to Exercise

During the lifetime of the Optionee, only he or his guardian may exercise an
Option granted to him, or any portion thereof. After the death of the Optionee,
any exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under Section 4.4, be exercised by his personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.

Section 5.2 Partial Exercise

At any time and from time to time prior to the time when any exercisable Option
or exercisable portion thereof expires or becomes unexercisable under
Section 4.4, such Option or portion thereof may be exercised in whole or in
part; provided, however, that the Company shall not be required to issue
fractional shares.

 

- 4 -



--------------------------------------------------------------------------------

Section 5.3 Manner of Exercise

An exercisable Option, or any exercisable portion thereof, may be exercised
solely by delivering to the Secretary or his office all of the following prior
to the time when such Option or such portion becomes unexercisable:

(a) Notice in writing signed by the Optionee or other person then entitled to
exercise such Option or portion thereof, stating that such Option or portion
thereof is exercised;

(b) Full payment of the Option Price shall be made in cash, by check or a
combination thereof, for the shares of Common Stock with respect to which such
Option or portion thereof is thereby exercised, together with payment of any
federal income or other tax required to be withheld by the Company with respect
to such shares of Common Stock, in accordance with the terms of the Plan and of
any applicable guidelines of the Committee in effect at the time. The
requirement of payment will be deemed satisfied if the Participant has made
arrangements satisfactory to the Company with a duly registered broker-dealer
that is a member of the National Association of Securities Dealers, Inc. to sell
on the date of exercise a sufficient number of shares of Common Stock being
purchased so that the net proceeds of the sale transaction will at least equal
the full exercise price and pursuant to which the broker-dealer undertakes to
deliver the full exercise price to the Company not later than the later of
(i) the settlement date of the sale transaction and (ii) the date on which the
Company delivers to the broker-dealer the shares of Common Stock being purchased
pursuant to the exercise of such Option. This method is known as the
“broker-dealer exercise method” and is subject to the terms and conditions set
forth herein, in the Option grant agreement and in guidelines established by the
Committee;

(c) Such representations and documents as the Committee reasonably deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act of 1933, as amended and any other federal, state or foreign
securities laws or regulations. The Committee may, in its absolute discretion,
also take whatever additional actions it deems appropriate to effect such
compliance, including, without limitation, placing legends on share certificates
and issuing stop-transfer orders to transfer agents and registrars; and

(d) In the event that the Option or portion thereof shall be exercised pursuant
to Section 5.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option or portion
thereof.

Section 5.4 Rights as Shareholders

The holders of Options shall not be, nor have any of the rights or privileges
of, shareholders of the Company in respect of any shares of Common Stock
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares of Common Stock have been issued by the
Company to such holders.

 

- 5 -



--------------------------------------------------------------------------------

Section 5.5 Transfer Restrictions

The Committee, in its absolute discretion, may impose such restrictions on the
transferability of the shares of Common Stock purchasable upon the exercise of
an Option as it deems appropriate, and any such restriction shall be set forth
in the respective Stock Option Agreement and may be referred to on the
certificates evidencing such shares of Common Stock.

ARTICLE VI

STOCK AWARDS

Section 6.1 Granting of Initial Stock Award to Directors

(a) Each Eligible Director who is elected to serve on the Board shall receive an
initial Stock Award as of the date of such Director’s initial election to serve
on the Board (an “Initial Stock Award”). Such Initial Stock Award shall be
granted only once to each Eligible Director as soon as practicable following the
Director’s initial election to serve on the Board and shall be subject to the
terms and conditions set forth in this Article VI. Notwithstanding this
Section 6.1(a), in the event of the appointment of an existing Director who was
an employee of the Company to the position of Non-Executive Chairman and such
Director has not yet received an Initial Stock Award, the Non-Executive Chairman
shall receive an Initial Stock Award upon his or her appointment to the position
of Non-Executive Chairman.

(b) Except as provided in Section 6.1(c) below, the Initial Stock Award shall be
made in the form of deferred stock units, as described in Section 6.4. Each
Eligible Director shall receive an Initial Stock Award of 3,500 deferred stock
units.

(c) Notwithstanding the foregoing, an Eligible Director may elect to receive the
Initial Stock Award in the form of shares of Common Stock. The election to
receive shares of Common Stock must be made in writing no later than the date a
Director becomes a Director (or in the case of a Non-Executive Chairman, the
date of his or her appointment). An election to receive shares of Common Stock
shall be irrevocable by the Director.

Section 6.2 Granting of Annual Stock Awards

(a) Each Eligible Director shall receive an annual Stock Award as of the date of
the Company’s annual meeting of shareholders or the one (1) year anniversary of
the preceding year’s annual meeting of shareholders, if no meeting has been
scheduled for such subsequent year, provided that the Director serves on the
Board immediately following such date (an “Annual Stock Award”).

(b) Except as provided in Section 6.2(c) below, the Annual Stock Award shall be
made in the form of deferred stock units, as described in Section 6.4. Each
Eligible Director shall receive an Annual Stock Award of 4,000 (or in the case
of a Non-Executive Chairman, 8,000) deferred stock units). [Note: the number of
shares of Common Stock constituting an Annual Stock Award increased as a result
of the Company’s two-for-one stock split on August 14, 2006, and its stock split
on November 15, 2010.]

 

- 6 -



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, an Eligible Director or the Non-Executive
Chairman may elect to receive the Annual Stock Award in the form of shares of
Common Stock. The election to receive shares of Common Stock must be made in
writing by December 31 of the year preceding the year during which the Annual
Stock Award would otherwise be granted or, if later, the date a Director becomes
a Director (or in the case of a Non-Executive Chairman, the date of his or her
appointment). An election to receive shares of Common Stock shall be irrevocable
by the Director and shall be effective only for the year immediately following
the date on which it was filed (or in the case of a new Director or a new
Non-Executive Chairman, through December 31 of the year during which the
election was made).

Section 6.3 Grant of Quarterly Stock Awards

(a) Each Eligible Director shall receive a quarterly Stock Award on the last day
of each calendar quarter, provided that the Director has served on the Board at
any time during such calendar quarter (a “Quarterly Stock Award”).

(b) The Quarterly Stock Award shall be made in the form of deferred stock units,
as described in Section 6.4. The number of deferred stock units to be credited
to each Eligible Director’s account on the last day of each calendar quarter
shall be determined pursuant to the following formula: $10,000 (or in the case
of a Non-Executive Chairman, $20,000) divided by the average of the final
closing price of a share of Common Stock (as reported on the New York Stock
Exchange consolidated tape) for each business day during the last month of such
calendar quarter. In the event an Eligible Director has served on the Board or
in the position of Non-Executive Chairman for less than an entire quarter, the
number of deferred stock units to be credited to his or her account on the last
day of such quarter shall be prorated based on the actual number of days of his
or her service on the Board during the quarter.

Section 6.4 Deferred Stock Units

Each deferred stock unit shall be equal in value to one (1) share of Common
Stock. As of the date any dividend is paid to shareholders of Common Stock, each
Participant shall be credited with additional deferred stock units equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased at the closing price of Common Stock on such date with the
dividend paid on the number of shares of Common Stock to which such
Participant’s deferred stock units are equivalent on the record date for such
dividend. In case of dividends paid in property, the dividend shall be deemed to
be the fair market value of the property at the time of distribution of the
dividend, as determined by the Committee.

Section 6.5 Distribution of Deferred Stock Units

(a) For all Grants made under this Plan on or prior to December 31, 2004, the
distribution of a Participant’s deferred stock units will be made as follows:

(i) Unless as otherwise elected in Section 6.5(a)(ii), payment of a
Participant’s deferred stock units shall be made in one (1) lump sum as soon as
practicable following the end of the year in which the Participant ceases to be
a Director.

 

- 7 -



--------------------------------------------------------------------------------

(ii) At the election of the Participant made in writing and delivered to the
Committee at any time on or before December 1 of the year of termination of the
Participant’s service as a Director, distribution of all of his or her deferred
stock units, commencing as soon as practicable following the end of the year in
which the Participant ceases to be a Director, shall be made in any number of
annual installments not exceeding ten (10). Any such election, unless made
irrevocable by its terms, may be changed by written notice to the Committee at
any time prior to December 1 of the year of a Participant’s termination of his
or her service as a Director.

(b) For all Grants made under this Plan after December 31, 2004 and on or prior
to December 31, 2007, the distribution of a Participant’s deferred stock units
will be made in the following manner. According to the election made by each
Participant on an annual election form provided by the Company to the
Participant prior to December 31 of the year preceding the grant of any award
under this Plan in the next Plan year or, if later, within thirty (30) days
after the date a Director becomes a Director (or in the case of a Non-Executive
Chairman, within thirty (30) days after his or her appointment), payment of a
Participant’s deferred stock units will be made either in a lump sum or in any
number of annual installments not exceeding ten (10), on (or commencing on)
January 2 following the termination of his or her service as a Director.

(c) For all Grants made under this Plan after December 31, 2007, the
distribution of a Participant’s deferred stock units will be made in the
following manner. Each Participant shall elect annually to have payment of his
or her deferred stock units with respect to a grant (i) be made either in a lump
sum or in any number of annual installments not exceeding ten (10), and (ii) be
paid either (A) on (or commencing on) January 2 following the termination of his
or her service as a Director, or (B) on (or commencing on) the later of
January 2 of the year specified and January 2 following the termination of his
or her service as a Director. Such election by each Participant shall be made on
an annual election form provided by the Company prior to December 31 of the year
preceding the grant of any award under this Plan in the next Plan year or, if
later, no later than the date a Director becomes a Director (or in the case of a
Non-Executive Chairman, the date of his or her appointment). If a Participant
fails to make an election with respect to a grant of deferred stock units in any
Plan year, payment of such deferred stock units shall be made in a lump sum on
January 2 following the termination of his or her service as a Director.

(d) Elections made pursuant to Section 6.5(b) and (c) are not irrevocable;
provided, however, (A) any subsequent election may not be effective until twelve
(12) months after the date the election is made, (B) any subsequent election
relating to payments scheduled for a particular date or dates must be made at
least twelve (12) months prior to the date of the first scheduled payment, and
(C) any subsequent election for distributions, other than those triggered by
disability, death or an unforeseeable emergency, must delay distribution by at
least five (5) years from the original distribution date.

(e) Distribution of a Participant’s deferred stock units received in connection
with such Participant’s Quarterly Stock Awards shall be made only in cash.
Subject to 8.3(b) hereof, distribution of a Participant’s deferred stock units
received in connection with such Participant’s Initial Stock Award and Annual
Stock Awards shall be made in cash or stock, at the election of the Participant
made in writing and delivered to the Committee at any time on or before

 

- 8 -



--------------------------------------------------------------------------------

December 1 of the year of termination of the Participant’s service as a
Director. Subject to 8.3(b) hereof, if distribution is made in cash, the amount
of distribution shall be determined by multiplying the number of deferred stock
units attributable to the installment by the average of the final closing price
of a share of Common Stock (as reported on the New York Stock Exchange
consolidated tape) on each business day in the month of December immediately
prior to the year in which the installment is to be paid. If distribution is
made in stock, any fractional shares of stock shall be paid in cash equal to the
value of the fractional share multiplied by the final closing price of a share
of Common Stock (as reported on the New York Stock Exchange consolidated tape)
on the last business day immediately preceding the date of distribution.

(f) For purposes of Section 6.5(b) and Section 6.5(c), termination of service as
a Director shall be the Director’s separation from service with the Company
within the meaning of Section 409A of the Code.

(g) Notwithstanding the foregoing provisions of this Section 6.5, with respect
to grants made under this Plan after December 31, 2004, in the event that a
Participant is a “specified employee,” determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code, at the time of
termination of service as a Director, as provided in Section 6.5(f), the
distribution of deferred units to be made following the termination of service
as a Director shall be paid no earlier than the first day of the seventh month
following the date such termination of service as a Director occurs (or if
earlier, on the date of death).

Section 6.6 Installment Amount

In the event a Participant has elected to receive distribution of his or her
deferred stock units in more than one (1) installment, the amount of each
installment shall be determined by multiplying the current number of deferred
stock units by a fraction, the numerator of which is one (1), and the
denominator of which is the number of installments yet to be paid.

Section 6.7 Distribution upon Death

In the event of the death of a Participant, whether before or after ceasing to
serve as a Director, any deferred stock units to which he or she was entitled,
shall be converted to cash and distributed in a lump sum to such person or
persons or the survivors thereof, including corporations, unincorporated
associations or trusts, as the Participant may have designated. All such
designations shall be made in writing signed by the Participant and delivered to
the Committee. A Participant may from time to time revoke or change any such
designation by written notice to the Committee. If there is no unrevoked
designation on file with the Committee at the time of the Participant’s death,
or if the person or persons designated therein shall have all predeceased the
Participant or otherwise ceased to exist, such distributions shall be made in
accordance with the Participant’s will or in the absence of a will, to the
administrator of the Participant’s estate. The person entitled to receive
payment pursuant to this Section 6.7 shall be responsible for notifying the
Committee of the Participant’s death. Any distribution under this Section 6.7
shall be made as soon as reasonably practicable following the end of the fiscal
quarter in which the Participant’s death occurs. In this case, a Participant’s
deferred stock units shall be converted to cash by multiplying the number of
whole and fractional shares of Common Stock to which the Participant’s deferred
stock units are equivalent by the average of the final closing price of a share
of Common Stock (as reported on the New York Stock Exchange consolidated tape)
on each business day during the last month of the calendar quarter prior to the
date of death.

 

- 9 -



--------------------------------------------------------------------------------

Section 6.8 Withholding Taxes

The Company shall deduct from all distributions under the Plan any taxes
required to be withheld by federal, state, or local governments.

Section 6.9 Terms and Conditions

All Stock Awards shall be subject to the terms and conditions of this Article VI
and such other terms and conditions as the Committee shall determine, consistent
with the Plan.

ARTICLE VII

ADMINISTRATION

Section 7.1 Plan Administrator

The Plan shall be administered by the Committee.

Section 7.2 Duties and Powers of Committee

It shall be the duty of the Committee to conduct the general administration of
the Plan in accordance with its provisions. The Committee shall have the power
to interpret the Plan and the Grants and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. Any such
interpretations and rules shall be consistent with the basic purpose of the Plan
to make Grants. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan. The Committee may act either by vote at a telephonic or other meeting or
by unanimous written consent in lieu of a meeting.

Section 7.3 Compensation; Professional Assistance; Good Faith Actions

Members of the Committee shall not receive compensation for their services as
members in connection with the administration of the Plan, but all expenses and
liabilities they incur in connection with the administration of the Plan shall
be borne by the Company. The Committee may employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Committee, the Company,
the Directors and the officers of the Company shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Participants, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Grants, and all members of the Committee shall be fully protected by the
Company with respect to any such action, determination or interpretation.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1 Amendment, Suspension or Termination of the Plan

The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board. Except as expressly
permitted by the terms of the Plan, neither the amendment, suspension nor
termination of the Plan shall, without the consent of the Participant alter or
impair any rights or obligations under any Grant theretofore granted. No Grant
may be made during any period of suspension nor after termination of the Plan.

Section 8.2 Effect of Plan Upon Other Options and Compensation Plans

Nothing in this Plan shall be construed to limit the right of the Company or any
of its Subsidiaries (a) to establish any other forms of incentives or
compensation for Directors of the Company or any of its Subsidiaries or (b) to
grant or assume options other than under this Plan in connection with any proper
corporate purpose, including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm, association or other entity.

Section 8.3 Adjustments

(a) In the event of any change in the outstanding Common Stock by reason of a
stock split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
shall (i) adjust appropriately the number of shares of Common Stock subject to
the Plan and available for or covered by Grants, the number of deferred stock
units or shares of Common Stock constituting Initial Stock Awards and Annual
Stock Awards in Sections 6.1 and 6.2 hereof and share prices related to
outstanding Grants and (ii) make such other revisions to outstanding Grants as
it deems are equitably required. Any such adjustment made by the Committee shall
be final and binding upon all Participants, the Company and all other interested
persons.

(b) In the event of a Change of Control (as defined in Section 8.3(c) hereof):

(i) Options granted pursuant to Article III hereof shall become fully vested and
exercisable; provided, however, that

(A) for each Option with an exercise price less than the value of the
consideration for a share of Common Stock in the Change of Control transaction
(the “Transaction Consideration”), the Committee may, in its sole discretion,
elect to make a cash payment to Participants in cancellation of such Options in
an amount equal to the product of (1) and (2), where (1) is the excess of
Transaction Consideration over the exercise price, and (2) is the number of
shares of Common Stock subject to the Options being cancelled, which amount
shall be paid at the same time as the Transaction Consideration is paid to
holders of Common Stock, and in any case no later than March 15 of the year
succeeding the year in which such event of a Change of Control occurred; and

 

- 11 -



--------------------------------------------------------------------------------

(B) for each Option with an exercise price greater than the Transaction
Consideration, the Committee may, in its sole discretion, elect to cancel such
Options without any payment to Participants holding such Options.

(ii) (A) Deferred stock units granted pursuant to Article VI hereof and
described in Section 6.5(a) shall be distributed to Participants in a single
lump sum as soon as practicable following the event of a Change of Control.

(B) Deferred stock units granted pursuant to Article VI hereof and described in
Section 6.5(b) and Section 6.5(c) shall be distributed to Participants:

(1) in a single lump sum on the date of a Change of Control that is also a
“change in the ownership or effective control” of the Company for purposes of
Section 409A of the Code; or

(2) in the event a Change of Control is not a “change in the ownership or
effective control” of the Company for purposes of Section 409A of the Code, at
the time provided in Article VI hereof.

(C) Notwithstanding the foregoing provisions of this Section 8.3(b)(ii), in the
event of a Change of Control, the Committee may, in its sole discretion, elect
to make the distribution with respect to deferred stock units in cash in lieu of
shares of Common Stock with respect to Initial Stock Awards and Annual Stock
Awards. With respect to any distribution made in cash, the amount of the
distribution shall be determined by multiplying the number of deferred stock
units by the Transaction Consideration.

(c) For purposes of the Plan, a “Change of Control” shall mean the first to
occur of the following events:

(i) an individual, corporation, partnership, group, associate or other entity or
“person”, as such term is defined in Section 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”), other than the Company or any employee benefit
plans sponsored by the Company, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors;
provided, however, that the acquisition of Company securities by BAT pursuant to
the Business Combination Agreement, dated as of October 27, 2003, between R.J.
Reynolds Tobacco Holdings, Inc. (“RJR”) and Brown & Williamson Tobacco
Corporation (“B&W”), as thereafter amended (the “BCA”) or as expressly permitted
by the Governance Agreement, dated as of July 30, 2004, among British American
Tobacco, p.l.c., B&W and the Company (the “Governance Agreement”), shall not be
considered a Change of Control for purposes of this subsection (i);

 

- 12 -



--------------------------------------------------------------------------------

(ii) individuals who constitute the Board (or who have been designated as
directors in accordance with Section 1.09 of the BCA) on July 30, 2004 (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s shareholders, was
(A) approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee of the
Company for director) or (B) made in accordance with Section 2.01 of the
Governance Agreement, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall be, for purposes of this paragraph (ii), considered as
though such person were a member of the Incumbent Board; or

(iii) the approval by the shareholders of the Company of a plan or agreement
providing (A) for a merger or consolidation of the Company other than with a
wholly-owned Subsidiary and other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (B) for a sale, exchange or other disposition of all or
substantially all of the assets of the Company, other than any such transaction
where the transferee of all or substantially all of the assets of the Company is
a wholly owned subsidiary or an entity more than fifty percent (50%) of the
combined voting power of the voting securities of which is represented by voting
securities of the Company outstanding immediately prior to the transaction
(either remaining outstanding or by being converted into voting securities of
the transferee entity). If any of the events enumerated in this paragraph
(iii) occur, the Board shall determine the effective date of the Change of
Control resulting therefrom for purposes of the Plan or the Grants hereunder.

Section 8.4 Compliance with Section 409A of the Code

The Plan is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Each payment pursuant
to this Plan shall be considered a separate payment and not one of a series of
payments for purposes of Section 409A of the Code.

 

- 13 -



--------------------------------------------------------------------------------

Section 8.5 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.

Section 8.6 Pronouns

The masculine pronoun shall include the feminine and neutral and the singular
shall include the plural, where the context so indicates.

Section 8.7 Governing Law

All questions arising in respect of the Plan, including those pertaining to its
validity, interpretation and administration, shall be governed, controlled and
determined in accordance with the applicable provisions of federal law and, to
the extent not preempted by federal law, the laws of the State of North
Carolina.

 

- 14 -